I114th CONGRESS2d SessionH. R. 6187IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2016Ms. Kaptur (for herself, Mr. Murphy of Pennsylvania, Mr. Bishop of Georgia, Mr. Takano, Mr. Ryan of Ohio, Mr. Jones, Mr. Ruppersberger, Mr. McDermott, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo establish in the Department of Veterans Affairs a pilot program instituting a clinical observation program for pre-med students preparing to attend medical school. 
1.Short titleThis Act may be cited as the Veterans-Specific Education for Tomorrow’s Medical Doctors Act or the VET MD Act. 2.Pilot program for clinical observation by pre-med students (a)EstablishmentThe Secretary of Veterans Affairs shall carry out a pilot program to provide undergraduate students a clinical observation experience at medical centers of the Department of Veterans Affairs.  
(b)DurationThe Secretary shall carry out the pilot program under subsection (a) for a three-year period beginning not later than August 15, 2019. (c)GoalsThe Secretary shall ensure that the pilot program under subsection (a) meets the following goals: 
(1)Increases the awareness, knowledge, and empathy of future medical professionals toward the medical conditions common to veterans. (2)Increases the diversity of the recruitment pool of future physicians of the Department. 
(3)Provides a diverse clinical observation experience commensurate with the standard expectations for medical school applications. (4)Expands clinical observation opportunities for all students by encouraging students of all backgrounds to consider a career in medicine. 
(d)Medical center selectionThe Secretary shall select not fewer than five medical centers of the Department to carry out the pilot program under subsection (a). In selecting such medical centers, the Secretary shall ensure regional diversity among such selected medical centers.  (e)Clinical observation sessions (1)SessionsThe Secretary shall ensure that each medical center of the Department selected under subsection (d) provides clinical observation sessions as follows: 
(A)Each session shall allow for, to the extent practicable, not fewer than 20 students to participate in the session, which shall consist of not fewer than 60 observational hours. (B)Each center shall carry out three sessions per calendar year, from four to six months in duration with minimal overlap. 
(C)A majority of the observational hours shall be spent observing a practicing physician. The other observational hours shall be spent in a manner that ensures a robust, well rounded experience that exposes the students to a variety of aspects of medical care and health care administration. (2)Consideration of areas with staffing shortagesIn carrying out paragraph (1)(C), the Secretary may consider providing clinical observation sessions with physicians employed in occupations with large staffing shortages, such as occupations relating to women’s health and psychiatric care and occupations identified under section 7412 of title 38, United States Code.  
(f)Students 
(1)SelectionThe Secretary shall select to participate in the pilot program under subsection (a) undergraduate students who are— (A)citizens of the United States; and 
(B)enrolled in an accredited science or medical program of study. (2)PriorityIn making such selection, the Secretary shall give priority to— 
(A)students who, at the time of the completion of their secondary education, resided in a health professional shortage area (as defined in section 332 of the Public Health Service Act (42 U.S.C. 254e)); and (B)students who are the first in their immediate family to attend an undergraduate institution.  
(g)Other mattersThe Secretary shall— (1)establish a formal status to facilitate the access to medical centers of the Department by student observers participating in the pilot program; 
(2)establish standardized legal, privacy, and ethical requirements for the student observers, including with respect to— (A)ensuring that no student observer provides any care to patients; and 
(B)ensuring the suitability of a student to participate in the pilot program to ensure that the student poses no risk to patients; (3)create a standardized application, assessment, selection and processing requirements, and procedures for student observers; 
(4)create an online information page and application portal on the Internet website of the Department; (5)identify participating medical centers and clinicians; 
(6)notify the Committees on Veterans’ Affairs of the House of Representatives and the Senate of the medical centers selected under subsection (d) in a timely manner to facilitate program awareness;  (7)publish the locations of such centers, and other information on the pilot program, not later than 180 days before the date on which applications are required to be submitted by potential student observers; and 
(8)establish procedures to follow up with each student observer to ascertain if the student was accepted into medical school. (h)ReportNot later than 60 days before the completion of the pilot program under subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the results of the pilot program, including— 
(1)the number and demographics of all applicants, those accepted to participate in the pilot program, and those who completed the pilot program; and (2)the results of a reflection survey designed by the Secretary to assess the experience of the student observers. 
